Per Curiam:

The last clause of § 4 of the 1890 amendments to Article VI of the Missouri constitution provides that “when a division [of the Supreme Court of Missouri] in which a cause is pending shall so order, the cause shall be transferred to the court for its decision.” In Scheufler v. Manufacturing Lumbermen’s Underwriters, decided July 7, 1942, the Supreme Court of Missouri stated that under this clause “either division, on application or its own motion and for reasons deemed sufficient though not enumerated in the section, may order a cause transferred to the court en banc.” 349 Mo. 855, 857; 163 S. W. 2d 749, 750. In this case petitioner made no application to transfer the cause from Division Two, where it was heard and decided, to the court en banc. As it does not appear that petitioner has exhausted the appellate review provided by state law, the petition for certiorari must be denied for want of jurisdiction. Gorman v. Washington University, 316 U. S. 98, and cases cited.